DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2020/0343218) (“Hu”) in view of Liu et al. (US 2020/0006299) (“Liu”).
With regard to claim 1, figure 1 of Hu discloses a semiconductor package, comprising: a processor 100 (“logic stack”, par [0028]); a first memory (“memory stack”, par [0028]) including a plurality of first memory chips 200 (“memory stack”, par [0028]); an interposer IC disposed over the processor 100 and the first memory 200; wherein the interposer IC comprises a first physical layer (PHY) BP11 transmitting and receiving a signal between the processor (“logic stack”, par [0028]) and the first memory (“memory stack”, par [0028]) wherein the processor (“logic stack”, par [0028]) comprises a second PHY UP1 communicating with the first PHY BP11, and wherein a first through silicon via (TSV) BV11 electrically connects the first PHY BP11 to the second PHY UP1. 
Hu does not disclose a second memory disposed over the interposer, the second memory including a plurality of second memory chips, wherein the interposer is disposed between the first memory and the second memory, and transmitting and receiving a signal between the processor and the second memory. 
However, fig. 1 of Liu discloses a second memory 172 disposed over the interposer 164, the second memory 172 including a plurality of second memory chips 172, wherein the interposer 164 is disposed between the first memory 142 and the second memory 172, and transmitting and receiving a signal between the processor 102 and the second memory 172.
	Therefore, it would have been obvious to one of ordinary skill in the art to form the integrated circuit package of Hu stacked with a second memory array device chip as taught in Liu in order to provide a 3D memory device with increased cell density.  See par [0058] of Liu 
	With regard to claim 2, Hu does not disclose that a number of memory chips of the plurality of first memory chips of the first memory is the same as a number of memory chips of the plurality of second memory chips of the second memory.
	However, figure 1 of Liu discloses that a number of memory chips of the plurality of first memory chips 142 of the first memory 142 is the same as a number of memory chips of the plurality of second memory chips 172 of the second memory 172.
Therefore, it would have been obvious to one of ordinary skill in the art to form the integrated circuit package of Hu stacked with a second memory array device chip as taught in Liu in order to provide a 3D memory device with increased cell density.  See par [0058] of Liu
With regard to claim 11, fig. 1 of Hu discloses that the second PHY UP1 is disposed in an edge region adjacent to the first memory 200 of the processor 100.
With regard to claim 12, fig. 1 of Hu discloses that the first PHY BP11 vertically at least partially overlaps the second PHY UP1. 
With regard to claim 13, fig. 1 of Hu discloses the first TSV BV11 is disposed adjacent to the second PHY UP1.
With regard to claim 14, fig. 1 of Hu discloses that the first PHY BP11 at least partially vertically overlaps the first TSV BV11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2020/0343218) (“Hu”), Liu et al. (US 2020/0006299) (“Liu”), and Hasbun et al. (US 2019/0102330) (“Hasbun”).
With regard to claim 10, Hu and Liu do not disclose that the interposer further comprises at least one repeater compensating for loss of signal integrity of the signal.
However, fig. 6 of Hasbun discloses that the interposer 607 further comprises at least one repeater 607 compensating for loss of signal integrity of the signal (“receive and re-transmit the multi-symbol signal”, par [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the integrated circuit package of Hu with the repeater as taught in Hasbun in order to receive and re-transmit the multi-symbol signal to memory dies that are positioned higher than the repeater in the signal transmission line.  See par [0033] of Hasbun. 


Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claims 15 and 19 is that Hu et al. (US 2020/0343218) (“Hu”) and Liu et al. (US 2020/0006299) (“Liu”) do not disclose a power through silicon via (TSV) passing through the interposer, receiving a power signal from the lower memory, and transferring the power signal to the upper memory. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        7/30/2022